Exhibit 10.18

STOLZ EMPLOYMENT AGREEMENT

HEARST-ARGYLE TELEVISION, INC.
300 West 57th Street
New York, New York 10019

As of January 1, 2007

Mr. Philip M. Stolz
[ADDRESS ON FILE]

Dear Phil:

This letter constitutes all of the terms of the Employment Agreement between you
and Hearst-Argyle Television, Inc. (“Hearst-Argyle”). It is subject to the
approval of the Board of Directors of Hearst-Argyle. The terms are as follows:

1.

 

Legal Name of Employee:

 

Philip M. Stolz

2.

 

Mailing Address of Employee:

 

[ADDRESS ON FILE]

3.

 

Title of Position; Duties:

 

Senior Vice President

 

You agree to carry out the duties assigned to you by the senior executives of
Hearst-Argyle. Hearst-Argyle has the right to assign you to other duties
consistent with those of other executives of your level.

4.     Length of Employment.   The term of this Agreement will start on
January 1, 2007 and continue through December 31, 2008 (the “Term”).

5.     Salary.   You will receive a base salary for all services to
Hearst-Argyle as follows:

a)     $540,000 per year from January 1, 2007 through December 31, 2007; and

b)     $555,000 per year from January 1, 2008 through December 31, 2008.

The salary will be paid according to Hearst-Argyle’s payroll practices, but not
less frequently than twice a month. You acknowledge that you are not entitled to
overtime pay.

In addition it is understood that you are eligible to receive a bonus up to a
maximum of 75% of your base salary. The criteria for the bonus will be set by
the Compensation Committee of the Board of Directors of Hearst-Argyle, at its
sole discretion.

The bonus is payable only for as long as you work for Hearst-Argyle, and will be
payable only at the end of a complete bonus cycle and is not proratable, except
in the event of your death, when it will be proratable.

In determining the amount of your bonus, the books and records of Hearst-Argyle
are absolute and final and not open to dispute by you. Hearst-Argyle will pay
any bonus due you by March 31 of the year following the year for which the bonus
is applicable.

6.     Exclusive Services.   You agree that you will work only for
Hearst-Argyle, and will not render services or give business advice, paid or
otherwise, to anyone else, without getting Hearst-Argyle’s written approval.
However, you may participate as a member of the board of directors of other
organizations and in charitable and community organizations, but only if such
activities do not conflict or interfere with your work for Hearst-Argyle, and if
such work is approved in advance by Hearst-Argyle, which approval will not be
unreasonably withheld. You acknowledge that your services will be unique,
special and original and will be financially and competitively valuable to
Hearst-Argyle, and that your violation of this Paragraph will cause
Hearst-Argyle irreparable harm for which money damages alone would not
adequately compensate Hearst-Argyle. Accordingly, you acknowledge that if you
violate this Paragraph, Hearst-Argyle has the right to apply for and obtain
injunctive relief to stop such violation (without the posting of any bond, and


--------------------------------------------------------------------------------


you hereby waive any bond-posting requirements in connection with injunctive
relief), in addition to any other appropriate rights and remedies it might
lawfully have.

7.     No Conflicts.   You agree that there is no reason why you cannot make
this Agreement with Hearst-Argyle, including, but not limited to, having a
contract, written or otherwise, with another employer.

8.     Termination of Employment.   Hearst-Argyle has the right to end this
Agreement:

a)               Upon your death; or

b)              For any of the following: (i) indictment for a felony,
(ii) failure to carry out, or neglect or misconduct in the performance of, your
duties hereunder or a breach of this Agreement; (iii) failure to comply with
applicable laws with respect to the conduct of Hearst-Argyle’s business,
(iv) theft, fraud or embezzlement at Hearst-Argyle’s expense, (v) addiction to
an illegal drug, (vi) conduct or involvement in a situation that brings, or may
bring, you into public disrespect, tends to offend the community or any group
thereof, or embarrasses or reflects unfavorably on Hearst-Argyle’s reputation,
or (vii) failure to comply with the reasonable directions of senior management.

9.     Payment for Plugs.   You acknowledge that you are familiar with Sections
317 and 507 of the Communications Act of 1934 and are aware that it is illegal
without full disclosure to promote products or services in which you have a
financial interest. You agree not to participate in any such promotion under any
circumstances and understand that to do so is a violation of law as well as a
cause for termination. Also, you agree that you will not become involved in any
financial situation which might compromise or cause a conflict with your
obligations under this Paragraph or this Agreement without first talking with
Hearst-Argyle about your intentions and obtaining Hearst-Argyle’s written
consent.

10.   Confidentiality.   You agree that while employed by Hearst-Argyle and
after this Agreement is terminated or expires, you will not use or divulge or in
any way distribute to any person or entity, including a future employer, any
confidential information of any nature relating to Hearst-Argyle’s business. You
will surrender to Hearst-Argyle at the end of your employment all its property
in your possession. If you breach this Paragraph, Hearst-Argyle has the right to
apply for and obtain injunctive relief to stop such a violation, in addition to
its other legal remedies, as outlined in Paragraph 6.

You agree to keep the terms of this Agreement confidential from everybody except
your professional advisors and family.

11.   Non-Solicitation; Non-Hire.   You agree that for two (2) years after the
expiration or termination of this Agreement, you will not hire, solicit, aid or
suggest to any (i) employee of Hearst-Argyle, its subsidiaries or affiliates,
(ii) independent contractor or other service provider or (iii) any customer,
agency or advertiser of Hearst-Argyle, its subsidiaries or affiliates to
terminate such relationship or to stop doing business with Hearst-Argyle, its
subsidiaries or affiliates.

If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as outlined in Paragraph 6, as well as any other remedies it
may have. If any court of competent jurisdiction finds any part of this
Paragraph unenforceable as to its duration, scope, geographic area or otherwise,
it shall be deemed amended so as to permit it to be enforced.

12.   Officer; Director.   Upon request, you agree that you will serve as an
officer or director, in addition to your present position, of Hearst-Argyle or
any affiliated entity, without additional pay.

13.   Continuation of Agreement.   This Agreement and your employment shall
terminate upon the expiration of the Term (unless terminated earlier pursuant to
Paragraph 8 hereof), provided that if Hearst-Argyle gives you written notice of
extension then this Agreement shall continue on a month-to-month basis until the
earlier of (i) the commencement of a renewal or extension agreement between you
and Hearst-Argyle, or (ii) termination of this Agreement by either party on
fifteen days written notice to the other.


--------------------------------------------------------------------------------


14.   Assignment of Agreement.   Hearst-Argyle has the right to transfer this
Agreement to a successor, to a purchaser of substantially all of its assets or
its business or to any parent, subsidiary, or affiliated corporation or entity
and you will be obligated to carry out the terms of this Agreement for that new
owner or transferee. You have no right to assign this Agreement, and any attempt
to do so is null and void.

15.   State Law.   This Agreement will be interpreted under the laws of the
State of New York, without regard to conflicts or choice of law rules.

16.   No Other Agreements.   This Agreement is the only agreement between you
and Hearst-Argyle. It supersedes any other agreements, amendments or
understandings you and Hearst-Argyle may have had. This Agreement may be amended
only in a written document signed by both parties.

17.   Approvals.   In any situation requiring the approval of Hearst-Argyle,
such approval must be given by either the President and Chief Executive Officer
or the Chief Operating Officer of Hearst-Argyle Television, Inc.

18.   Dispute Resolution.   Hearst-Argyle and you expressly understand and agree
that any claim which either party may have against the other under local, state
or federal law including, but not limited to, matters of discrimination, matters
arising out of the termination or alleged breach of this Agreement or the terms,
conditions or termination of employment, which cannot first be settled through
direct discussions between the parties, will be submitted to mediation and, if
mediation is unsuccessful, to final and binding arbitration in accordance with
Hearst-Argyle’s Dispute Settlement Procedure (“Procedure”), of which you have
received a copy, provided that, Hearst-Argyle shall also be entitled to bring
any action or proceeding to seek equitable remedies for a breach by you of the
provisions of Paragraphs 6, 10 or 11 hereof. During the pendency of any claim
under this Procedure, Hearst-Argyle and you agree to make no statement orally or
in writing regarding the existence of the claim or the facts forming the basis
of such claim, or any statement orally or in writing which could impair or
disparage the personal or business reputation of Hearst-Argyle or you. The
Procedure is hereby incorporated by reference into this Agreement.

19.   Correspondence.   All correspondence between you and Hearst-Argyle will be
written and sent by certified mail, return receipt requested, or by personal
delivery or courier, to the following addresses:

If to Hearst-Argyle:

 

Hearst-Argyle Television, Inc.

 

 

300 W. 57th Street

 

 

New York, New York 10019

 

 

Attn:

David J. Barrett

 

 

 

President and CEO

with a copy to:

 

Hearst-Argyle Television, Inc.

 

 

300 W. 57th Street

 

 

New York, New York 10019

 

 

Attn:

Jonathan C. Mintzer

 

 

Vice President, General Counsel & Secretary

If to Employee:

 

Philip M. Stolz

 

 

[ADDRESS ON FILE]

 

Either party may change its address in writing sent to the above addresses.

20.   Severability.   If a court decides that any part of this Agreement is
unenforceable, the rest of the Agreement will survive.


--------------------------------------------------------------------------------


21.   Originals of Agreement.   This Agreement may be signed in any number of
counterparts, each of which shall be considered an original.

HEARST-ARGYLE TELEVISION, INC.

 

By:

/s/ DAVID J. BARRETT

 

 

David J. Barrett

 

 

President and Chief Executive Officer

 

By:

/s/ PHILIP M. STOLZ

 

 

Philip M. Stolz

 


--------------------------------------------------------------------------------